DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/08/2021.
Applicant’s election of Group I, claims 1-11, in the reply filed on 3/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 9 recites the limitation "each longitudinal bar" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation has been interpreted to read “each connector is axially aligned with at least one other connector”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1, 2, 4-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blank (US 2006/0173529 A1).
Regarding claims 1 and 11, Blank discloses a stent (stent cylinder 2; Fig. 1) comprising: a tubular body (cylindrical body of stent; Fig. 1) extending from a first end to a second end (see annotated Fig. 1 below) and defining a lumen therethrough (lumen through stent cylinder), the tubular body comprising: a first portion extending from the first end to a third end (see annotated Fig. 1), the first portion comprising a self-expanding tubular body (wherein the stent is made from Nitinol, which is a self-expanding material; [0053]); a second portion extending from the second end to a fourth end (see annotated Fig. 1), the second portion comprising a balloon-expandable tubular body (wherein the stent is made from Nitinol, a self-expanding material, which is inherently and fully capable of being balloon expandable as well since it is well known to seat a stent, filter, etc. using a balloon after self-expansion); and an attachment (bridges 12 between first and second portions; annotated Fig. 1) selected from one of a rivet and a solder joint comprising at least two fluxes (rivet i.e. pin 26 or pin 36; Figs. 4 or 5), the attachment joining the first portion to the second portion at a plurality of attachment points (at plurality of bridges 12 between first and second portions; annotated Fig. 1).

    PNG
    media_image1.png
    476
    836
    media_image1.png
    Greyscale

Blank fails to explicitly disclose the attachment being capable of withstanding a shearing force of about 0.1 newton to about 0.5 newton or of about 0.5 newton at each of the plurality of attachment points applied during deployment from a delivery system.
However, Blank teaches the attachment must withstand a force strong enough to allow a distal neighboring stenting ring to expand outside of a delivery sheath whilst the proximal neighboring stenting ring is still confined within the outer sheath ([0076]). Thus, the attachment is capable of withstanding a shearing force at each of the plurality of attachment points applied during deployment from a delivery system. Therefore, it is expected to withstand the claimed force.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the attachment of Blank to withstand a shearing force of about 0.5 newton at each of the plurality of attachment points applied during deployment from a delivery system since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of 
Regarding claim 2, modified Blank discloses wherein the attachment joins the third end to the fourth end (see annotated Fig. 1).
Regarding claim 4, modified Blank discloses wherein the third end has a thickness in a radial dimension less than a thickness of the remainder of the first portion (see annotated Figs. 4 or 5 below; it is noted that applicant’s thickness at the third end which is less than the thickness of the first portion is located at the junction portion or joining portion while the thickness of the first portion is that of the struts; [0047]; therefore the thickness at the third end is also interpreted as the thickness of the joining portion as shown below in comparison to the thickness of the struts).

    PNG
    media_image2.png
    478
    683
    media_image2.png
    Greyscale

Regarding claim 5, modified Blank discloses wherein the third end and the fourth end each comprise at least one eyelet (as through-holes are laser-drilled through the male and female form-fitting portions such that both through-holes are in line in order to allow pins 26 or 36 to be inserted therethrough for fixation of the male form-fitting portion to the female form-fitting portion; [0071]-[0072]).
Regarding claim 6, modified Blank discloses wherein the stent comprises a rivet (pin 26 or pin 36) disposed through at least one eyelet of the third end and at least one eyelet of the fourth end (as pins 26 or 36 are inserted through the through-holes of the male and female form-fitting portions at the third and fourth ends; [0071]-[0072]).
Regarding claim 7, modified Blank discloses wherein the rivet (pin 26 or 36) comprises a radiopaque material (as the pins may be made from metal with an oxide 
Regarding claim 8, modified Blank discloses wherein the first portion comprises a plurality of rings (circumferential rings; Fig. 1) each comprising a plurality of struts and bends (struts and bends of each circumferential ring; Fig. 1), and a plurality of connectors (additional bridges between circumferential rings of the first portion; Fig. 1), each connector extending from one ring to a corresponding adjacent ring (Fig. 1).  

Claim(s) 1, 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blank (US 2006/0173529 A1) in view of McDermott et al. (US 2009/0306766 A1).
Regarding claims 1 and 11, Blank discloses a stent (stent cylinder 2; Fig. 1) comprising: a tubular body (cylindrical body of stent; Fig. 1) extending from a first end to a second end (see annotated Fig. 1 below) and defining a lumen therethrough (lumen through stent cylinder), the tubular body comprising: a first portion extending from the first end to a third end (see annotated Fig. 1), the first portion comprising a self-expanding tubular body (wherein the stent is made from Nitinol, which is a self-expanding material; [0053]); a second portion extending from the second end to a fourth end (see annotated Fig. 1), the second portion comprising a balloon-expandable tubular body (wherein the stent is made from Nitinol, a self-expanding material, which is inherently and fully capable of being balloon expandable as well since it is well known to seat a stent, filter, etc. using a balloon after self-expansion); and an attachment (bridges 12 between first and second portions; annotated Fig. 1) selected from one of a rivet and a solder joint comprising at least two fluxes (rivet i.e. pin 26 or pin 36; Figs. 4 or 5 that 

    PNG
    media_image1.png
    476
    836
    media_image1.png
    Greyscale

Blank fails to disclose the solder joint comprising at least two fluxes.
However, McDermott teaches a stent having an attachment (attachment between tube 40 and metallic plug 44) which joins two portions of the stent together by soldering. The solder joint comprises at least two fluxes (as a flux is applied to both the surface of tube 40 and the plug 44 as the basic surface preparation of applying a suitable flux is made to both tube 40 and plug 44; [0047]).

Modified Blank fails to explicitly disclose the attachment being capable of withstanding a shearing force of about 0.1 newton to about 0.5 newton or of about 0.5 newton at each of the plurality of attachment points applied during deployment from a delivery system.
However, Blank teaches the attachment must withstand a force strong enough to allow a distal neighboring stenting ring to expand outside of a delivery sheath whilst the proximal neighboring stenting ring is still confined within the outer sheath ([0076]). Thus, the attachment is capable of withstanding a shearing force at each of the plurality of attachment points applied during deployment from a delivery system. Further, modified Blank teaches the pins are soldered to their mating components which strengthens the bond at the attachment. Therefore, it is expected to withstand the claimed force.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the attachment of Blank to withstand a shearing force of about 0.5 newton at each of the plurality of attachment points applied during deployment from a delivery system since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of 
Regarding claim 3, modified Blank discloses wherein the attachment comprises a first solder (at at least one of the bridging connectors 12 which have a pin soldered to mating ends) and a second solder (at at least another one of the bridging connectors of the plurality of attachment points which have another pin soldered to mating ends).

	
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blank (US 2006/0173529 A1) in view of Krieger et al. (US 2017/0071768 A1).
Regarding claim 9, modified Blank fails to disclose wherein the bends of the plurality of rings have an in-phase relationship, and wherein each connector is axially aligned with at least one other connector.
However, Krieger teaches a stent (10; Fig. 2) with a first portion (20), a second portion (40) and an attachment (at eyelets 64) joining the first portion to the second portion (Fig. 2), wherein the first portion comprises a plurality of rings (22) each comprising a plurality of struts and bends (struts and bends of each ring 22; Fig. 2), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of rings of modified Blank to have an in-phase relationship such that each connector of modified Blank is axially aligned with at least one other connector as taught by Krieger. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of creating a substantially tubular or cylindrical expandable stent.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blank (US 2006/0173529 A1) in view of Hildebrand et al. (US 2009/0319023 A1).
Regarding claim 10, Blank fails to disclose wherein the tubular body is at least partly covered by a graft material.
However, Hildebrand teaches a stent having a tubular body that is at least partly covered by a graft material ([0006]) for the purpose of delivering various therapeutic agents to the treatment site and/or for treating an aneurysm ([0026]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771